 116DECISIONSOF NATIONALLABOR RELATIONS BOARDAct, constitute a unit appropriate for the purposes of collective bar-gaining within the meaning of Section 9 (b) of the Act.[Text of Direction of Election omitted from publication in thisvolume.]FOOD MACHINERY AND CHEMICAL CORPORATIONandINTERNATIONALMOLDERS AND FOUNDRY WORKERS UNION OF NORTH AMERICA, LOCALNo. 164, AFFILIATED WITH THE INTERNATIONALMOLDERS ANDFOUNDRY WORKERS UNION OF NORTH AMERICA, AFL, PETITIONER.Case No. 0O-RC-179..October 28, 19.52Decision and Direction of ElectionUpon a petition duly filed, a hearing was held before John H.Immel, Jr., hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Pursuant to the provisions of Section 3 (b) of the National LaborRelations Act, the Board has delegated its powers in connection withthis case to a three-member panel. [Chairman Herzog andMembersMurdock and Peterson.]Upon the entire record in this case, the Board finds:1.The Employer is engaged in commerce within the meaning ofthe National Labor Relations Act.2.The labor organizations involved claim to represent certainemployees of the Employer.3.The Intervenor, International Association of Machinists, Dis-trict Lodge No. 93, Local Lodge No. 504, the present contracting union,contends that a union-authorization election, held in October 1949,in which some of the employees included in the group sought as aunit by the Petitioner participated, is a bar to an election in, thepresent proceeding.'This contention clearly lacks validity in thatthe Board does not regard a union-security referendum as that typeof election which for 1 year thereafter will bar a representationelection?Furthermore, the referendum election took place morethan 2 years before the date of the filing of the petition herein andcannot, therefore, bar the present proceedings.We find that a question affecting commerce exists concerning therepresentation of employees of the Employer within the meaning ofSection 9 (c) (1) and Section 2 (6) and (7) of the Act.1See Labor Management Relations Act, 1947, Section 9 (c) (3) which provides that"no election shall be directed in any bargaining unit or any subdivision within which,in the preceding twelve-month period,a valid election shall have been held."2Baker Ice Machine Company,86 NLRB 385.101 NLRB No. 33. FOOD MACHINERY AND CHEMICAL CORPORATION1174.The Petitioner seeks a unit comprising all the Employer's em-ployees in the aluminum shop of the Employer's John Bean westerndivision.The Petitioner, in support of its unit request, contends thatthe aluminum shop employees are entitled to separate representationupon the ground that they are essentially a craft group engaged in thetype of work normally performed by molders and coremakers in afoundry.The Employer and Intervenor contend that the only appro-priate unit is that which is now represented by the Intervenor andpresently includes, besides the aluminum shop employees, all produc-tion and maintenance workers in the Employer's plants located inSan Jose, California. In support of their position, the Employerand Intervenor contend that the operations in the aluminum shop arerepetitive in nature and, not requiring the normal craft skills offoundry workers, do not permit the employees engaged therein toqualify for severance as a craft group.The Employer's OperationsThe Employer operates, in the city of San Jose, California, fourdivisions all of which are separately housed and are engaged in sepa-rate enterprises making distinct and different products.The JohnBean western division, which is involved herein, is engaged, amongother things, in the manufacture of agricultural spraying equipment,fire-fighting equipment, packinghouse equipment, and the "Shur-raneIrrigation System," a portable overhead system of irrigation.Thealuminum shop, which is a part of this division and where the groupherein concerned is employed, is engaged, for the most part, in sand-casting aluminum parts for the aforesaid irrigation system.The onlyother function of the aluminum shop is the die casting a of hub caps fortanks manufactured by the separate ordnance division.The aluminum shop is physically separated from the rest of theplant and operates under separate supervision.Aluminum shop em-ployees have distinct interests, and have duties which do not bringthem into contact with the employees from other departments or divi-sions, as the only time when it becomes necessary for the aluminumshop employees to leave the shop in the course of work is to obtain pat-terns which are made and stored elsewhere.Although there is someevidence of interchange of employees when work is slack in either thealuminum shop or other departments, such interchange takes placeonly among employees who are laborers or who possess few skills.Theend products of the aluminum shop are sent directly to the shipping8The die casting operation occupies thetime ofonly one employee.4The Intervenor's businessrepresentative admitted that the aluminumshop employeeshad separateand distinct grievances peculiar to their own group and that they werearrangingfor theirown shop steward. 118DECISIONSOF NATIONALLABOR RELATIONS BOARDdepartment and are not processed or assembled anywhere else in theplant.The Employer's Bargaining HistoryThe Intervenor was first certified in 1942 as the bargaining repre-sentative for the production and maintenance unit it now represents.When the aluminum shop was opened in September 1950, and recruit-ment of workers therefor was commenced, the Employer addressed aletter to the Intervenor relating its intentions to open the shop, settingforth its chief functions, and requesting the Intervenor's written con-sent or refusal to represent the workers in the aluminum shop under amaster contract aand supplemental agreement 5 between the Intervenorand a multiemployer association, the Santa Clara County MachineShop Employers Association,6 of which the Employer was a member.The Intervenor, in writing, informed the Employer that the proposedwork of the aluminum shop would qualify its employees for member-ship in the over-all production and maintenance unit represented byIntervenor.As a result, all of the persons, other than supervisors,engaged in the operation of the aluminum shop either became mem-bers of the production and maintenance unit after being hired, ormerely retained membership therein upon being transferred fromsome other department of the Employer's division.No opportunitywas ever given to the aluminum shop employees, as a group, to choosetheir own bargaining representative.The Craft Character of the Aluminum Shop EmployeesThe record reveals that the employees in the aluminum shop pro-duce castings which, for the most part, are couplers and fittings forthe "Shur-rane" system and are made in long runs and are classifiedinto five main series.Except for differences in size, the componentsof one series are similar to those of the other series.Although withsome exceptions, these components are molded in the same size flask,they do require the application of some variety of patterns.How-ever, the employees engaged in molding are not required to exercisethe resourcefulness that would be expected of molders in a foundrywhere the products differ greatly in form and size. In addition, theEmployer has installed machinery which, to an extent, eliminates someof the traditional hand operations at one time common to all foundries.The Employer claims that it does not require any foundry experienceof applicants seeking work in the aluminum shop and, furthermore,"The supplemental agreementamendsthe master contract as it applies to the Employer."This multiemployer association, having been served with notice of this proceeding,and having failed to answer or appear at the hearing, is deemed to have waived its interestin this proceeding.Moreover, it is well to note that none of the members ofthe associa-tion, aside front the Employer herein, maintains any type of foundry operation. FOOD MACHINERY AND CHEMICAL CORPORATION119does not maintain an apprenticeship program for unskilled aluminumshop employees.Moreover, men have been trained for positions assqueezer operators (molders), coremen (coremakers), and furnaceoperators (the three jobs requiring the most skills) in periods of ap-proximately 2 months.The most skilled employees in the aluminumshop are classified by the Employer in a pay group considerablylower than skilled employees in other so-called craft groups in thedivision.The foregoing would indicate that the aluminum shop employeesdo not have or exercise craft skills.On the other hand, the recordalso clearly indicates that the work performed in the aluminum shopisfoundry work.Thus, the squeezer operators, who are actuallymolders, perform the exact work and operate in the same manner, stepby step, as do the molders in foundries.The same is true insofaras the coremakers and furnace operators are concerned.The recorddiscloses that the machinery found in the shop is much the same asthat used in most modern, well-equipped job foundries, where workersperforming similar operations to those in the aluminum shop are con-sidered craftsmen.In this respect, there is testimony to the effectthat the squeezer operators had made up a number of somewhat diffi-cult samples and had performed some traditionally skillful floor workas well as bench work, thereby exhibiting resourcefulness not ordi-narily expected of unskilled foundry workers.Moreover, uncon-troverted testimony reveals the fact that two of the shop employees,who applied for work with the Employer and were at first summarilyrefused, were recalled and immediately placed at work in the alumi-num shop when it was learned by the Employer that the applicantshad some foundry experience.Further testimony, although not en-tirely uncontroverted, indicates that at least 2 of the 30-odd workersin the aluminum shop had been told by the foreman that any squeezeroperator or coremaker then employed in the aluminum shop couldqualify as journeymen molders in any foundry in the San FranciscoBay area.From this testimony it would appear that although theEmployer has not designated the aluminum shop as a foundry, norclassified the employees thereof as foundry workers, it does, in prac-tice, regard the operation as a foundry of the type requiring the useof craft skills.By reason of the foregoing, we conclude that the employees in thealuminum shop perform work and exercise skills which are essentiallycraft in character.Accordingly, although such employees do notpossess or practice all of the traditional skills associated with themolders and coremakers craft,' we believe that, because they comprise* The fact that foundry workers do not necessarilyexercisethe entire gamutof skillswithin the molders and coremakers craft or that certain skillsare no longer neededbecauseof technological improvements in the industry, does not preventsuch groups 120DECISIONSOF NATIONALLABOR RELATIONS BOARDa craft group of the type to whom we have frequently awarded sev-erance," they may, if they so desire constitute a separate appropriateunit.We shall direct a self-determination election for the followingemployees of the Employer: 9All foundry production employees, including helpers and appren-tices, engaged in the making and processing of aluminum castings,but excluding the inspector and his helper,10 office and clerical em-ployees, all other production and maintenance employees, and super-visors as defined in the Act.If a majority vote for the Petitioner, they will be taken to haveindicated their desire to constitute a separate appropriate unit, andthe Regional Director conducting the election directed herein is in-structed to issue a certification of representatives to the Petitionerfor the voting group heretofore described which the Board, undersuch circumstances, finds to be an appropriate unit for purposes ofcollective bargaining.In the event a majority vote for the Inter-venor, the Board finds the existing unit to be appropriate and theRegional Director will issue a certification of results of election tosuch effect.[Text of Direction of Election omitted from publication in thisvolume.]constituting appropriate units.Texas Foundries,Inc,83 NLRB 679;National FarmMachineru Cooperative,Inc.,88 NLRB 125;Goslin-Birmingham Manufacturing Company,84 NLRB 9578The Fayscott Corporation,78 NLRB 1256;W. A. Jones Foundry&MachtneCo., 83NLRB 211 ;United States Pipe & FoundryCo.,87 NLRB 115.9By reason of the fact that no other member of the association conducts an operationsimilar to the one herein involved,the unit described is limited to employees of theEmployer rather than expanded to be coextensive with the multiemployer association,Members of The California State Brewers Institute,90 NLRB 1747. CfPacificCoastAssociation of Pulp and Paper Manufacturers,94 NLRB 477, where although only onemember of a multiemployer association conducted a lithographic operation,the Boardgranted craft severance for a broad unit coextensive with the association.In that casethe petitioner sought the broader unit whereas in the instant case the Petitioner seeks asingle employer unit30The record discloses that the inspector and his helper,whom the Petitioner wouldinclude and the Employer exclude, perform inspection duties in other departments of theJohn Bean western division and are separately supervisedThey are therefore excludedfrom the voting group.TILECOLEMANCOMPANY,INC.andINTERNATIONALUNION,UNITEDAu'rOMOBII,E,AIRCRAFT&AGRICUI.TUR.1L IMPLEMENTWORKERSOFAMERICA(UAW-CIO),PETITIONER.CaseNo. 17-RC-1329.Oc-tober 28,19592Decision and Certification of RepresentativesPursuant to a stipulation for certification upon consent election,an election by secret ballot was conducted on August 15, 1952, under101 NLRB No. 51